Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The claim objections to claims 3-17 have been withdrawn in view of current amendments.
The 35 U.S.C. § 101 rejection to claims 1, 3-18 has been withdrawn in view of current amendments.
The 35 U.S.C. § 112(b) rejections to claims 5, 7-8, 15, and 21 have been withdrawn in view of current amendments.

Response to Arguments
Applicant's arguments filed September 21, 2022 have been fully considered but they are not persuasive. The Applicant argues the references relied on the rejection of newly amended claims 1 and 2 fails to teach or suggests its limitations. More specifically, the Applicant argues WO 95/29419A1 (hereinafter “Greenberg”) fails to teach or suggest the limitation “wherein the at least one beam is guided through a microscope objective onto at least one sample”. The examiner respectfully disagrees. The Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geus, 988 F.2d 1181, 26USPQ2d 1057 (Fed.Cir. 1993). The examiner also notes Greenberg is cited to demonstrate it is known in the field of microscopy to have an illumination beam being guided through an objective lens in order to illuminate a sample.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9, 11, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tormod (US 2012/0301872) in view of Greenberg (WO 95/29419A1).

Regarding claim 1 Tormod discloses a method, comprising:
deflecting at least one illumination beam (Figure 1 shows retroreflector deflecting the ray emitted by the light source) using at least one plate-shaped reflector (retroflector – [0019-0020, 0022]; retroreflector from Figure 1); and
illuminating at least one sample for recording at least one microscopic image of the sample from a first side using an image sensor (Figure 1 shows light source illuminating the Gel with bands in order for image sensor CCD to capture an image of said Gel with bands), wherein the plate-shaped reflector has a plate normal and a substitute perpendicular, deviating from the plate normal, in respect of the illumination beam and the reflector is arranged on a second side which is opposite the first side with respect to the sample (Figure 1 shows a retroreflector that comprises a corner reflector that will have a plate normal and substitute perpendicular that deviates from the plate normal; Figure 1 also shows the retroreflector is placed on a second side opposite the first side with respect to the Gel with bands). 
However, Tormod is silent on the illumination beam is guided through a microscope objective onto the sample.
In his disclosure Greenberg teaches it is known in the field of microscopy to have an illumination beam being guided through a microscope objective onto the sample (lens 12 guides the illumination beam onto objective lens 14 and onto the specimen in Figure 2).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Greenberg into the teachings of Tormod because such incorporation provides the ability to achieve a greater depth of field without loss of resolution (p.5, 6-8).

Regarding claim 2 Tormod discloses a method for recording a microscopic image of at least one region of at least one sample arranged in a sample plane from a first side, comprising: 
generating at least one beam with the aid of at least one light source (Figure 1 shows a light source emitting a beam); 
guiding the beam through the sample plane to a plate-shaped reflector, the reflector being a retroreflector (Figure 1 shows the emitted beam going through the Gel with bands and reaching a retroreflector); 
deflecting the beam by the reflector (Figure 1 shows a retroreflector deflecting the ray emitted by the light source); 
illuminating the sample with the deflected beam (Figure 1 shows the emitted ray illuminating the Gel with bands); and 
recording the microscopic image using an image sensor (Figure 1 shows CCD collecting an image of the Gel with bands).
However, is silent on at least one beam is guided through a microscope objective onto the at least one sample.
In his disclosure Greenberg teaches it is known in the art of microscopy to have at least one beam being guided through a microscope objective onto the at least one sample (lens 12 guides the illumination beam onto objective lens 14 and onto the specimen in Figure 2).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Greenberg into the teachings of Tormod because such incorporation provides the ability to achieve a greater depth of field without loss of resolution (p.5, 6-8).

Regarding claim 3 Tormod discloses the method as claimed in claim 1, wherein the sample is arranged in a horizontal sample plane and/or in that the microscopic image is recorded from below in relation to the force of gravity (Figure 1 shows the Gel with bands in a horizontal sample plane).

Regarding claim 4 Tormod discloses the method as claimed in claim 1, wherein the reflector is embodied in one piece as a plate or a film and/or in that the reflector is embodied as a layer on a carrier plate or a carrier film (Figure 1 shows retroreflector being embodied in one piece as a plate or film).

Regarding claim 5 Tormod discloses the method as claimed in claim 2, wherein there is a focal plane which is imaged on the image sensor in focus and in the focal plane there is a field of view which is captured by the image sensor and the illumination beam has an intersection with the focal plane before said deflecting and the intersection contains the field of view (CCD in Figure 1 has a field of view and obtains an image of the Gel with bands using the illumination beam, note the ray has an intersection with the focal plane before deflecting).

Regarding claim 6 Tormod discloses the method as claimed in claim 1. However, fails to explicitly disclose wherein the beam is guided through the sample plane at a point lying outside a field of view.
In his disclosure Greenberg teaches the beam is guided through the sample plane at a point lying outside a field of view (Figure 2 shows beams 28 and 32 being guided by mirrors 23 and 24 through a specimen at a point that is outside objective lens 14).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Greenberg into the teachings of Tormod because such incorporation provides the ability to achieve a greater depth of field without loss of resolution (p.5, 6-8).  

Regarding claim 7 Tormod discloses the method as claimed in claim 2, wherein the beam, after said deflecting, effects a transmitted light bright field illumination or a transmitted light dark field illumination (Figure 1 shows the deflected beams causes a transmitted light bright field illumination).

Regarding claim 9 Tormod discloses the method as claimed in claim 1, wherein the light source is a light-emitting diode (LED) (the light source can be a light-emitting diode (LED)).

Regarding claim 11 Tormod discloses the method as claimed in claim 1, wherein the reflector is embodied as a periodic relief structure and at least two reflection surfaces are present in each period (Figure 1 shows a retroreflector having a periodic relief structure and having two reflection surfaces in each period).

Regarding claim 14 Tormod discloses the method as claimed in claim 1, wherein the illumination beam incident on the sample is split in the sample and/or by refraction at a sample back side into at least one first beam and at least one second beam, the second beam impinging on the reflector at a different angle of incidence to the first beam (Figure 2 shows an illumination beam refracted at the sample back side into a first beam and a second beam, the second beam has a different angle of incidence to the first beam).

Regarding claim 16 Tormod discloses the method as claimed in claim 1, wherein the reflector deflects an incident light ray of the beam by means of at least two successive individual reflections (Figure 2 shows an incident light ray being deflected at least two successive individual reflections).

Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tormod (US 2012/0301872) in view of Greenberg (WO 95/29419A1) further in view of Holmes (WO 2014/027204).

Regarding claim 8 Tormod discloses the method as claimed in claim 2. However, fails to explicitly disclose wherein the beam, after said deflecting, has a central ray which is inclined to an optical axis.
In his disclosure Holmes teaches the beam, after said deflecting, has a central ray which is inclined to an optical axis (Figure 36 shows a retroreflector that deflects chief rays that have an inclined optical axis).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Holmes into the teachings of Tormod because such incorporation improves the crosstalk performance (p.5, 27-29).

Regarding claim 20 Tormod discloses a microscope for recording at least one image of at least one sample in at least one field of view, comprising: 
a beam path comprising at least one illumination beam path and at least one imaging beam path (Figure 1 shows a ray emitted by the light source and a ray directed to the CCD sensor); 
at least one light source for generating at least one illumination beam (Light source from Figure 1); 
a plate-shaped reflector for deflecting the illumination beam, the deflected illumination beam being provided for illuminating the sample, and the reflector being embodied as a retroreflector (Figure 1 shows a retroreflector that deflects a beam to illuminate the Gel with bands); 
at least one microscope objective for the imaging beam path (Lens in Figure 1); and 
at least one image sensor (CCD in Figure 1).
However, fails to explicitly disclose wherein the illumination beam is guided through the microscope objective before being deflected at the reflector.
In his disclosure Holmes teaches the illumination beam is guided through the microscope objective before being deflected at the reflector (beams 1203 being guided by lens 1212 before being deflected at 1310 in Figure 13A).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Holmes into the teachings of Tormod because such incorporation improves the crosstalk performance (p.5, 27-29).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tormod (US 2012/0301872) in view of Greenberg (WO 95/29419A1) further in view of KR 20070016752A.

Regarding claim 10 Tormod discloses the method as claimed in claim 1. However, fails to explicitly disclose wherein a plurality of microscopic images of a plurality of samples and/or of one sample at a plurality of locations are recorded and in that a microscope camera, which comprises the image sensor and a camera lens, is moved, from the recording of one image to the recording of a next image, with respect to the samples or the sample in each case and the reflector is fixedly arranged with respect to the samples or the sample and the light source is fixedly arranged with respect to the microscope camera.
KR 20070016752A’s disclosure teaches a plurality of microscopic images of a plurality of samples and/or of one sample at a plurality of locations are recorded and in that a microscope camera, which comprises the image sensor and a camera lens, is moved, from the recording of one image to the recording of a next image, with respect to the samples or the sample in each case and the reflector is fixedly arranged with respect to the samples or the sample and the light source is fixedly arranged with respect to the microscope camera (controlling the movement of a CCD camera of a microscope while said camera acquires images of a target object at different positions – p.2, 1st paragraph).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of KR 20070016752A into the teachings of Tormod because such incorporation can precisely image an object.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tormod (US 2012/0301872) in view of Greenberg (WO 95/29419A1) further in view of Rosenbluh et al. (US 2005/0200961).

Regarding claim 12 Tormod discloses the method as claimed in claim 1. However, fails to explicitly disclose wherein the reflector is embodied as a microprism array and/or a microlens array.
In his disclosure Rosenbluh teaches the reflector is embodied as a microprism array and/or a microlens array (retroreflector array constructed from a microlens array – [0012-0013]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Rosenbluh into the teachings of Tormod because a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tormod (US 2012/0301872) in view of Greenberg (WO 95/29419A1) further in view of Ellson et al. (US 2002/0155231).

Regarding claim 13 Tormod discloses the method as claimed in claim 1. However, fails to explicitly disclose wherein the reflector is embodied as a retroreflector embodied as a full cube microprism array or as a pyramidal triple microprism array or comprising encapsulated micro glass beads.
In his disclosure Ellson teaches the reflector is embodied as a retroreflector embodied as a full cube microprism array or as a pyramidal triple microprism array or comprising encapsulated micro glass beads (retro-reflector formed by glass beads – [0062]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Ellson into the teachings of Tormod because a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tormod (US 2012/0301872) in view of Greenberg (WO 95/29419A1) further in view of Westphal (US 2006/0098895).

Regarding claim 17 Tormod discloses the method as claimed in claim 1. However, fails to explicitly disclose wherein the microscopic image is a phase contrast recording or a superposition of a transmitted light bright field image or a transmitted light dark field image with a phase contrast image.
In his disclosure Westphal teaches the microscopic image is a phase contrast recording or a superposition of a transmitted light bright field image or a transmitted light dark field image with a phase contrast image (wherein said bright image is generated by additive superposition of all images which were detected during illumination of said object with said illumination patterns – [0030], claim 8).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Westphal into the teachings of Tormod because such incorporation suppresses the influence of stray light on measurements and observations.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tormod (US 2012/0301872) in view of Greenberg (WO 95/29419A1) further in view of Ogawa (JP 2000019309A).

Regarding claim 18 Tormod discloses the method as claimed in claim 1. However, fails to explicitly disclose wherein the reflector is embodied as a Fresnel prism, the Fresnel prism comprising several reflection surfaces with reflection surface normals and the reflection surface normals being inclined with respect to the plate normal.
In his disclosure Ogawa teaches the reflector is embodied as a Fresnel prism, the Fresnel prism comprising several reflection surfaces with reflection surface normals and the reflection surface normals being inclined with respect to the plate normal (Figure 1 shows a Fresnel prism that has several surfaces with reflection surface normals and the reflection surface normals being inclined with respect to the plate normal). 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Ogawa into the teachings of Tormod because such incorporation eliminates glare and rainbow patterns by scattering light (par. [0006]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482